 

Exhibit 10.5

 

BRAIN SCIENTIFIC INC.

2018 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

 

STOCK OPTION AGREEMENT, dated as of [_____], between Brain Scientific Inc., a
Nevada corporation (the “Company”), and [_____] (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, as of September 21, 2018, the Company adopted the 2018 Equity Incentive
Plan (the “Plan”), which Plan authorizes, among other things, the grant of
options to purchase shares of common stock, no par value (“Common Stock”), of
the Company to directors, officers and employees of the Company and to other
individuals; and

 

WHEREAS, the Company’s Board of Directors or Compensation Committee of the Board
of Directors, as administrator of the Plan, has determined that it would be in
the best interests of the Company to grant the option documented herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.     Definitions. Capitalized terms not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.

 

2.     Grant of Option. Subject to the terms and conditions of the Plan and as
set forth herein, the Company hereby grants to the Grantee, as of the date
hereof, an option (the “Option”) to purchase from the Company all or any part of
an aggregate number of [___] shares of Common Stock (the “Optioned Shares”).

 

3.     Vesting. Subject to such further limitations as are provided in the Plan
and as set forth herein, the Option shall become exercisable at a per share
price of $[___] (“Exercise Price”), the Grantee having the right hereunder to
purchase from the Company the indicated number of Optioned Shares upon exercise
of the Option, on and after such dates, in cumulative fashion:

 

Exercise Date

 

Non−Qualified Stock Options

 

Incentive Stock Options

                                                 

 

Only those Optioned Shares indicated above as “Incentive Stock Options” are
intended by the parties hereto to be, and be treated as, “incentive stock
options” (as such term is defined under Section 422 of the Code). The Option may
not be exercised with respect to less than 100 Optioned Shares (or the Optioned
Shares then subject to purchase under the Option, if less than 100 shares) or
for any fractional shares.

 

1

--------------------------------------------------------------------------------

 

 

4.     Termination of Option. The Option, to the extent not previously exercised
and subject to Section 7(g) of the Plan, shall terminate and become null and
void on [_____].

 

5.     Exercisability. (a) Upon a termination of the Grantee’s employment, the
Option shall be exercisable only to the extent that the Option is vested and is
in effect on the date of such termination of the Grantee’s employment.

 

(b)     To the extent exercisable, the Option may be exercised by a legal
representative on behalf of the Grantee in the event of such permanent
disability, or, in the case of the death of the Grantee, by the estate of the
Grantee or by any person or persons who acquired the right to exercise the
Option by bequest or inheritance or by reason of the death of the Grantee.

 

6.     Manner of Exercise. (a) Subject to Section 7(h) of the Plan, the Option
may be exercised in full at one time or in part from time to time for the number
of Optioned Shares then exercisable by giving written notice, signed by the
person exercising the Option, to the Company, stating the number of Optioned
Shares with respect to which the Option is being exercised and the date of
exercise thereof, which date shall be at least five days after the giving of
such notice.

 

(b)     The Company shall be under no obligation to issue any Optioned Shares
unless the person exercising the Option, in whole or in part, shall give a
written representation and undertaking to the Company which is satisfactory in
form and substance to counsel for the Company and upon which, in the opinion of
such counsel, the Company may reasonably rely, that he or she is acquiring such
Optioned Shares for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such Optioned
Shares, and that he or she will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the Securities Act of 1933, or any other applicable law.

 

(c)     Upon exercise of the Option in the manner prescribed by this Section 6
and otherwise pursuant to the Plan, delivery of a certificate for the Optioned
Shares then being purchased shall be made at the principal office of the Company
to the person exercising the Option within a reasonable time after the date of
exercise specified in the notice of exercise.

 

7.     Non−Transferability of Option. The Option shall not be assignable or
transferable by the Grantee other than by will or the laws of descent and
distribution, and shall be exercisable during the lifetime of the Grantee only
by the Grantee. The Option shall terminate and become null and void immediately
upon the bankruptcy of the Grantee, or upon any attempted assignment or transfer
except as herein provided, including without limitation, any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon the Option.

 

8.     No Special Employment Rights. Neither the granting of the Option nor its
exercise shall be construed to confer upon the Grantee any right with respect to
the continuation of his or her employment by the Company (or any subsidiary of
the Company) or interfere in any

 

2

--------------------------------------------------------------------------------

 

 

way with the right of the Company (or any subsidiary of the Company), subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such employment or to increase or decrease the compensation of the
Grantee from the rate in existence as of the date hereof.

 

9.     Tax Consequences. (a) All tax consequences under any applicable law which
may arise from the grant of this Option or the exercise thereof, the sale or
disposition of any Optioned Shares granted hereunder or issued upon exercise of
this Option or from any other action of the Grantee in connection with the
foregoing shall be borne and paid solely by the Grantee, and the Grantee shall
indemnify the Company, and its Subsidiary Corporation and Affiliates, and shall
hold them harmless against and from any liability for any such tax or penalty,
interest or indexation thereon. The Grantee agrees to, and undertakes to comply
with, any ruling, settlement, closing agreement or other similar agreement or
arrangement with any tax authority in connection with the foregoing which is
approved by the Company. The Grantee is advised to consult with a tax advisor
with respect to the tax consequences of receiving or exercising this Option. The
Company does not assume any responsibility to advise the Grantee on such
matters, which shall remain solely the responsibility of the Grantee.

 

(b)     The Grantee shall notify the Company in writing promptly and in any
event within ten (10) days after the date on which the Grantee first obtains
knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Option granted or
received hereunder or Optioned Shares issued thereunder and shall continuously
inform the Company of any developments, proceedings, discussions and
negotiations relating to such matter, and shall allow the Company and its
representatives to participate in any proceedings and discussions concerning
such matters. Upon request, the Grantee shall provide to the Company any
information or document relating to any matter described in the preceding
sentence, which the Company, in its discretion, requires.

 

10.     No Rights of Stockholder. The Grantee shall not be deemed for any
purpose to be a stockholder of the Company with respect to the Option except to
the extent that the Option shall have been exercised with respect thereto and,
in addition, a stock certificate shall have been issued theretofore and
delivered to the Grantee.

 

11.     Amendment. In addition to and subject to the terms and conditions of the
Plan, the Board or a committee appointed by the Board to administer the Plan
(the “Committee”), whichever shall then have authority to administer the Plan,
may amend this Agreement with the consent of the Grantee when and subject to
such conditions as are deemed to be in the best interests of the Company and in
accordance with the purposes of the Plan.

 

12.     Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.

 

13.     Incorporation of Plan by Reference. The Option is granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and the Option shall in all

 

3

--------------------------------------------------------------------------------

 

 

respects be interpreted in accordance with the Plan. In the event of any
inconsistency between the Plan and this Agreement, the Plan shall govern. The
Board or the Committee, whichever shall then have authority to administer the
Plan, shall interpret and construe the Plan and this Agreement, and their
interpretations and determinations shall be conclusive and binding upon the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder.

 

14.     Acknowledgement. The Grantee acknowledges receipt of the copy of the
Plan attached hereto as Exhibit A.

 

15.     Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.

 

[SIGNATURES ON NEXT PAGE]

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.

 

 

BRAIN SCIENTIFIC INC.

 

 

By:_________________________________

Name:

Title:

 

 

GRANTEE:

 

 

____________________________________

Name:

 

 

 

5

--------------------------------------------------------------------------------

 

 

Exhibit A

 

2018 Equity Incentive Plan

 

 

 

 

 

 

 

 